Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a device for swabbing a surface and collecting a substance therefrom comprising a handle having a user gripping portion or end and a frame end; a frame connected to or integral with the handle at the frame end and having upper and lower frame surfaces, the frame defining an inner framed or partially framed area; cantilever retention members positioned on the frame, each extending from the frame in an inward direction at least partially over or under the inner framed or partially framed area; at least one of the cantilever retention members extends at least partially over the inner framed or partially framed area, and at least one of the cantilever retention members extends under the inner framed or partially framed area; the frame and the cantilever retention members are configured to cooperatively receive and frictionally retain, by application of force in a direction orthogonal to the inward direction of the cantilever retention members in operation of the device; a releasably mountable collecting member between the at least one cantilever retention member extending at least partially over, and the at least one cantilever retention member extending at least partially under the inner framed or partially framed area, within the inner, framed or partially framed area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861